Gunter, Justice.
The state has appealed from two adverse judgments rendered by the Superior Court of Gordon County.
At the beginning of this litigation the appellee was an inmate in a prison in Tattnall County, Georgia. He filed an application for a writ of habeas corpus in Tattnall Superior Court in which he contended that his sentence and imprisonment were invalid because his plea of guilty entered in Gordon Superior Court in 1968 was not intelligently and voluntarily entered. The habeas court in Tattnall County granted a number of continuances, at the request of the state, of the hearing ordered pursuant to the issuance of the writ.
Appellee then filed a pleading in Gordon Superior Court in which he set forth the fact that his habeas hearing had been continued four times in Tattnall County, that the Gordon Superior Court should determine whether his earlier plea in that court had been unconstitutionally entered, and that appellee should be brought before the Gordon Superior Court so he could testify in the matter. He then prayed that the court order the state officials having custody of him to bring him before the Gordon Superior Court for a hearing in the matter.
The judge of Gordon Superior Court then entered an order requiring the state officials to produce the appellee "in person at 3:00 p.m. on the 7th day of July, 1975 in the courtroom of Gordon County Courthouse situated in Calhoun, Georgia, so that the said Adrian G. Jordan may be personally present to testify in his own behalf in the matter of said petition which he has filed with this court.”
The appellee was taken to Gordon Superior Court at the appointed time, and a hearing was conducted in the matter. Prior to the hearing the state had filed a motion to dismiss appellee’s pleading in Gordon Superior Court on the ground that the court was without jurisdiction in the matter. The state also filed an alternative motion for summary judgment on the same grounds. The state urged these two motions at the hearing, but they were overruled by the trial judge.
*140At 4:05 p.m. on the day of the hearing, appellee filed an application for a writ of habeas corpus in Gordon Superior Court in which he alleged that the Sheriff of Gordon County was illegally restraining him of his liberty on the ground that his sentence had been unconstitutionally imposed.
The trial judge then entered two judgments from which the state has appealed. They are:
1. The within and foregoing motion (the state’s motion to dismiss and, in the alternative, motion for summary judgment), after hearing before the court, is hereby overruled. After further hearing in said matter, the defendant’s request to withdraw his plea of guilty to the charge of murder in this case is hereby granted and the defendant is remanded to the Sheriff of Gordon County, Georgia until further order of this court.
2. The request of the defendant to withdraw his plea of guilty in the above matter is hereby granted, the sentence vacated and the defendant is hereby remanded to the Sheriff of Gordon County, Georgia, and stands before this court as charged in this indictment. The Sheriff of Gordon County, Georgia is hereby directed to hold said defendant until said matter is disposed of by the court as the law thereto appertains in such cases.
The state contends that the Superior Court of Gordon County did not have jurisdiction to enter either of these orders, and that the Superior Court of Tattnall County had exclusive jurisdiction in the matter.
We conclude that when the state officials delivered appellee to Gordon County, that court had jurisdiction in the matter. This case is controlled by this court’s recent decision in Smith v. Garner, 236 Ga. 81 (1976). The state can attack the jurisdiction of a court in a matter such as this prior to producing a prisoner within the court’s jurisdiction; the state can attack an order requiring its officials to produce a prisoner within a court’s jurisdiction prior to having him transported into that jurisdiction; but after producing a prisoner within the jurisdiction of a superior court, that superior court has jurisdiction to hear and determine issues that can be raised by an application for a writ of habeas corpus.

Judgment affirmed.


All the Justices concur, except 
*141
Nichols, C. J., Ingram and Hill, JJ., who concur specially.

Submitted October 3, 1975
Decided February 2, 1976.
Arthur K. Bolton, Attorney General, John W. Dunsmore, Jr., Assistant Attorney General, for appellant.
J. R. Cullens, for appellee.